                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ALABAMA
                                         NORTHERN DIVISION

IN RE:                                                        CASE NO. 19-81592-CRJ-13
         Wendell C. Buford
         Charlene L Buford                                    CHAPTER 13
         SS#: : XXX-XX-5327 XXX-XX-0572
                       DEBTORS

                                TRUSTEE'S OBJECTION TO CONFIRMATION

         COMES NOW, Michele T. Hatcher, Standing Chapter 13 Trustee, in the above captioned case and states
the following:

         1.   The Debtors’ Plan does not propose to pay the unsecured creditors the amount necessary pursuant to
              the current Means Test. Plan payments must increase to $2,566 per month beginning September 2019
              to pay the means test pool resulting from Line 45 of the Official Form 122C-2 and fixed payments
              adjusted accordingly.

         2.   The Plan does not comply with 11 U.S.C. § 1325. The Debtors propose to retain and pay for three (3)
              vehicles specifically, a 2016 Hyundai Santa Fe securing a debt owed in the amount of $24,328.44 to
              Hyundai Motor Company, a 2016 Ford F150 securing a debt owed in the amount of $29,982.92 to
              Ford Motor Credit and a 1997 Chevrolet Silverado securing a debt owed in the amount of $1,810.29 to
              Titlemax. The Debtors are not proposing to pay the unsecured creditors in full and the Trustee alleges
              the additional vehicles are not necessary for an effective reorganization .

         3.   The Plan does not comply with § 1322(a)(3). The proposed Plan does not properly address the priority
              claim filed by the State of Alabama DHR in the amount of $18,000 and designated as claim #25 by the
              Court’s Claim Register.

         4.   The proposed Plan does not properly address the priority claim filed by the Department of the Treasury
              – Internal Revenue Service in the amount of $11,152.58 and designated as claim #7 by the Court’s
              Claim Register.

         WHEREFORE, the Trustee prays that the Court deny confirmation of the Debtors' plan, and order the
Debtors to file an amended plan within 14 days after this confirmation hearing . If the Debtors fail to file an
amended plan within 14 days, the Trustee prays the Court enter an order dismissing this Chapter 13 case .

         RESPECTFULLY SUBMITTED, this the 9th day of September 2019 .

                                                               /s/ Michele T. Hatcher
                                                               MICHELE T. HATCHER, TRUSTEE
                                                               P.O. BOX 2388
                                                               DECATUR, AL 35602-2388
                                                               (256)350-0442




Case 19-81592-CRJ13              Doc 42       Filed 09/09/19 Entered 09/09/19 15:24:41                      Desc
                                                  Page 1 of 2
                                         CERTIFICATE OF SERVICE

I hereby certify that on the 9th day of September 2019, I have served a copy of the foregoing on the parties listed
below by depositing the same in the United States Mail, postage prepaid and properly addressed, or if the party
being served is a registered participant in the CM/ECF System for the United States Bankruptcy Court for the
Northern District of Alabama, service has been made by a "Notice of Electronic Filing" pursuant to FRBP 9036 in
accordance with subparagraph II.B.4 of the Court's Administrative Procedures .

Wendell C. Buford                                        BOND BOTES SYKSTUS TANNER & EZZELL
Charlene L Buford                                        ATTORNEYS AT LAW
615 Bradley St SW                                        225 PRATT AVE
Decatur, AL 35601                                        HUNTSVILLE, AL 35801
                                                              /s/ Michele T. Hatcher
                                                              Michele T. Hatcher, Trustee




Case 19-81592-CRJ13              Doc 42      Filed 09/09/19 Entered 09/09/19 15:24:41                     Desc
                                                 Page 2 of 2
